Prior to the commencement of the instant foreclosure action by Rhinebeck Savings Bank (hereinafter the bank) against, among others, Putnam County Temple & Jewish Center, Inc. (hereinafter the temple), the temple had commenced an action (hereinafter the companion action) against, among others, the bank alleging, inter alia, that the bank’s mortgages on the temple’s property were invalid. In light of this Court’s determination on related appeals in the companion action to reinstate several causes of action asserted against the bank pertaining to the alleged invalidity of the mortgages (see Putnam County Temple & Jewish Ctr., Inc. v Rhinebeck Sav. Bank, 87 AD3d 1118 [2011] [decided herewith]), the bank may not succeed in the instant foreclosure action if the temple succeeds in establishing that the bank’s mortgages are invalid. Accordingly, the foreclosure action must be stayed pending resolution of the companion *1126action (see CPLR 3211 [a] [4]; Wargo v Jean, 77 AD3d 919, 921 [2010] ; National Mgt. Corp. v Adolfi, 277 AD2d 553, 555 [2000]).
The temple’s remaining contentions are without merit. Mastro, J.E, Balkin, Chambers and Lott, JJ., concur.